UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 July 28, 2016 Date of Report (Date of earliest event reported) BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its Charter) Delaware 11-2644611 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4 Manhattanville Road, Suite 106 Purchase, New York 10577 (Address of principal executive offices) (Zip Code) (914) 468-4009 Registrant's telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On July 28, 2016, the following proposals were submitted to the stockholders of Bovie Medical Corporation (the “Company”) at its annual meeting of stockholders: (i) the election of eight (8) directors; (ii) the ratification of the appointment of Frazier & Deeter, LLC as the Company’s independent registered public accounting firm for the year ended December 31, 2015; and (iii) the holding of a non-binding stockholder advisory vote on the compensation of named executive officers of the Company The following are the final voting results for each proposal. (i) The Company’s stockholders elected each of the following eight (8) directors to serve on its Board of Directors until their successors are duly elected and qualified by, the following vote: Name of Directors Votes For Votes Withheld Andrew Makrides Robert L. Gershon J. Robert Saron John C. Andres Charles T. Orsatti Michael Geraghty Lawrence J. Waldman Scott Davidson (ii) The Company’s stockholders ratified the appointment of Frazier & Deeter, LLC as its independent registered public accounting firm for the year ended December 31, 2015 by the following vote: Votes For Votes Against Votes Abstained (iiii) The Company’s stockholders approved the compensation of the named executive officers of the Company by the following vote: Votes For Votes Against Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 2, 2016 BOVIE MEDICAL CORPORATION By:/s/ Robert L. Gershon Robert L. Gershon Chief Executive Officer
